DETAILED ACTION
1. Claims 1-19 are pending. Claims 1-19 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3. Claims 4 and 12 are objected to because of the following informalities: 
Claim 4 and 12 are indefinite for the following reason: Claims 4 and 12 recite “quantitative data determined by the control monitor” and “comprising functions, processes, risks, controls, controls automated, approval requests, completed and failed monitoring, expected versus deviated entries.” However, “quantitative data”, “controls automated”, “approval requests”, and “expected versus deviated entries” were not found in the specifications.  Therefore, these portions of claims 4 and 12 are interpreted as “data determined by the control monitor” and “comprising functions, processes, risks, controls, completed and failed monitoring” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. Claims 4 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claims 4 and 12 describes the “quantitative data”, “controls automated”, “approval requests”, and “expected versus deviated entries” However, the examiner is unable to a definite statement of “quantitative data”, “controls automated”, “approval requests”, and “expected versus deviated entries” in the applicant’s originally filed specification. The specification states:
[0048] In step 905, access to a GRC form database 721 is performed in response to a user input to open an existing control mapping defined in one of the GRC forms of such database, such as in12 3001US (INT156-10001)the tree view folder and in accordance with its associated category. Alternatively, in response to user request, editing of an existing control mapping is performed. The control mapping selected or retrieved is checked out for purposes of further operations by control designer 43, such as placing the selected control mapping into a logical workspace accessible through one of the RESTful APIs 57. 

[0039] The subsystems associated with management environment 31 may generate a plurality of dashboards 59, displaying indicia corresponding to data in real time, and having user-selectable fields and thus capable of connecting users of dashboards 59 to underlying data associated with the indicia by suitable user selection of corresponding user-selectable fields. For example, dashboards 59 may include a control monitoring scoreboard 61, a user-perceptible screen 63 of which is shown in Fig. 13. Suitable programming of monitoring subsystem 53 collects and displays key performance indicators and associated indicia, in real time, such key performance indicators and associated indicia corresponding to controls field 65, related records scanned 67, tests performed 69, and associated risk scores 71. [PLEASE VERIFY ON FIG. 13] Scoreboard 61 and programming associated therewith permits display of detail records of any of the foregoing key performance indicators in response to user selection of associated user-selectable fields 73.

	Which show no description of quantitative data, controls automated, approval requests, and expected versus deviated entries. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent claims inherit the deficiencies of these claims and thus are similarly rejected.  
                Therefore, the claims 4 and 12 and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-19 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for internal audit and internal control management, the system comprising: a platform for integrated internal audit and internal control management, the platform comprising a development environment, a run-time environment, and a management environment (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); a plurality of data sources stored and related to auditable processes subject to the internal audit (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); a plurality of repositories storing data associated with controls and rules related to the control management (Storing and Analyzing Information, an observation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); a plurality of interconnected subsystems having programming routines executable in at least one of the environments, the subsystems comprising first, second, and third sets of subsystems (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein the first set of subsystems is executable in the development environment, the first set of subsystems (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein the second set of subsystems is executable in the run-time environment (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein the third set of subsystems is executable in the management environment and comprises incident management, issue management, scheduling, monitoring, and security (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity);243001US (INT156-10001) a RESTful generated by, and having user- selectable fields associated with, the first set of subsystems in the development environment (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generated by, and having user-selectable fields associated with, the third set of subsystems in the management environment (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein comprise a control monitoring, the simultaneously displaying key performance indicators determined in real time by the third set of subsystems of the management environment, the key performance indicators comprising controls failed, related records scanned, tests performed, and associated risk scores, the foregoing determinations displayed on the scoreboard as user-perceptible indicia (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); having programming for displaying detail records of respective ones of the key performance indicators in response to user selection of an associated field (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein comprises programming capable of performing the following steps in response to user input through the RESTful: create a first data flow mapping corresponding to a first data source object to be on-boarded (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); edit a second data flow mapping previously created, the second data flow mapping corresponding to a second data source object (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); 253001US (INT156-10001) drag and drop at least one of the data source objects to be on-boarded into a first logical work space accessible from the RESTful (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); select a predetermined connection for the dropped source object from a plurality of the connections determined (Transmitting and Analyzing Information, opinion and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generate a source qualifier and default select query for the dropped source object (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); develop and validate the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformations (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); connect to target definitions after validation of the data flow mappings (Transmitting and Analyzing Information, opinion and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); execute the data flow mappings to generate associated run statistics, and display in real-time first indicia corresponding to the execution of the data flow mappings (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein the steps of dragging and dropping and connecting to the target definitions are executable in a manner agnostic to script language associated with the source object and the target definition (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); wherein the control designer subsystem of the first set of subsystems comprises programming capable of performing the following computer-implemented steps, in response to user-input: access to retrieve an existing control name having a first control mapping associated therewith and defined in the GRC forms in a tree view associated with a control category (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); 263001US (INT156-10001) edit a second control mapping previously designed by the subsystem (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); transfer at least one of the control mappings to a second logical workspace accessible from the RESTful (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); drag and drop at least one of the data source objects into the second logical workspace (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); develop and validate the control mapping using transformation objects selected from the group consisting of SQL control, and control result sets (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); connect to a control result set after validation of at least one of the control mappings (Transmitting and Analyzing Information, opinion and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); execute the control mappings to generate a log associated with the controls of the executed control mappings (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); display in real-time second indicia corresponding to the execution of the control mappings (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein comprises programming capable of maintaining control logic associated with the corresponding one of the control mappings, irrespective of substitution of one of the data source objects of the corresponding control mapping with another one of the data source objects retrieved (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement, opinion, and observation and commercial interactions for the purposes and Organizing Human Activity but for the recitation of generic computer components. That is, other than computer system, databases, computer, data on-boarder, connection adapters, GRC forms, control designer, data integration server, application programming interface, dashboards, scoreboard, folder, and control mapper nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, a system for internal audit and internal control management that makes use of a platform having a development environment, a run-time environment, and a management environment which can use a plurality of heterogeneous data sources relating to auditable processes encompasses what an auditor does to ensure the processes in a business are performing as expected. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement, opinion, and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these processes recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than computer system, databases, computer, data on-boarder, connection adapters, GRC forms, control designer, data integration server, application programming interface, dashboards, scoreboard, folder, and control mapper. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the storing, receiving, and transmitting of information for internal audit is insignificant extra-solution activity as this is storing, receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0064] Example embodiments are described herein with reference to block diagrams and/or flowchart illustrations of computer-implemented methods, apparatus (systems and/or devices) and/or computer program products. It is understood that a block of the block diagrams and/or flowchart illustrations, and combinations of blocks in the block diagrams and/or flowchart illustrations, can be implemented by computer program instructions that are performed by one or more computer circuits. These computer program instructions may be provided to a processor circuit of a general purpose computer circuit, special purpose computer circuit, and/or other programmable data processing circuit to produce a machine, such that the instructions, which20 3001US (INT156-10001)execute via the processor of the computer and/or other programmable data processing apparatus, transform and control transistors, values stored in memory locations, and other hardware components within such circuitry to implement the functions/acts specified in the block diagrams and/or flowchart block or blocks, and thereby create means (functionality) and/or structure for implementing the functions/acts specified in the block diagrams and/or flowchart block(s).

Which describes the present invention, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the storing, receiving, and transmitting of data for audit that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer system and databases nor the storing, receiving, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere storing, receiving, and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 11 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 2 also contain the identified abstract ideas, further limiting them such as the subsystem and the control designer subsystem consist essentially of programming (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element micro service architecture to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 3 also contain the identified abstract ideas, further limiting them such as the subsystems for all of the environments are user- accessible through a thin client comprising, the thin client with selectable fields corresponding to the subsystems of the three environments simultaneously displayed (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements internet browser, graphical 273001US (INT156-10001) user interface, and user-perceptible screen to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 4 and 12 also contain the identified abstract ideas, further limiting them such as the control monitoring comprises programming for displaying on a single, indicia corresponding to performance of the controls being monitored by the system, the performance quantified by numbers determined for predetermined, corresponding periods of time, the displayed indicia corresponding to quantitative data determined by the control monitor and comprising functions, processes, risks, controls, controls automated, approval requests, completed and failed monitoring, expected versus deviated entries, incidents by status, batches executed by status, tasks executed by status, and issues by status (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element user-perceptible display screen to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 6 and 14 also contain the identified abstract ideas, further limiting them such as wherein comprise: programming executable in response to user selection capable of performing, when executed, the steps of access the data sources, wherein the data sources are heterogeneous and comprise relational data sources, non-relational data sources, data related to ERP applications, data related to non-ERP applications, discrete ones of the data sources formatted in conformance with respective industry standards (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); 283001US (INT156-10001) wherein the step of drag and drop of the data source object is performed by programming to receive any of the data source objects from the heterogeneous data sources, irrespective of the respective industry standards to which the data source object conforms and to place the data source objects into the first logical work space by means corresponding to a respective one of the heterogeneous data sources (Receiving and Analyzing Information, observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element connections interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 7 also contain the identified abstract ideas, further limiting them such as the scheduling subsystem comprises programming, when executed by the user, capable of performing the following steps: enabling selection and scheduling of applications, batches, and tasks, the programming permitting scheduling in real time, the programming being capable of scheduling applications, batches, and tasks in any of the time intervals comprising continuous, intermittent, and one-time (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); the programming determining the results of the scheduling and displaying and updating indicia corresponding to the results of the scheduling (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element user-perceptible display screen to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 9 also contain the identified abstract ideas, further limiting them such as the monitoring system comprises monitoring programming to continuously monitor the controls in real-time through the monitoring programming, when executed, capable of performing the following steps: 293001US (INT156-10001) identify in real-time a failure during execution of a control-related task (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generate an incident report accessible by the incident management system (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); upon resolution of the incident, cause a restart of the control-related task at an audit control point associated with the failure (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); wherein the monitoring program is capable of: identifying scheduled, continuous, and real-time batches, tasks, and a history of task executions (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); displaying corresponding indicia in at least one of a monitoring view and a task view (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); updating the indicia in real-time, the indicia having user-selectable fields associated therewith (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and retrieving task details in response to user selection, whereby the controls are continuously monitored by the monitoring programming (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional elements user-perceptible monitor user interface and monitor user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 15 also contain the identified abstract ideas, further limiting them such as the steps of: enabling selection and scheduling of applications, batches, and tasks in real time and in any of the time intervals comprising continuous, intermittent, and one-time; determining the results of the scheduling and displaying and updating indicia corresponding to the results of the scheduling (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element user-perceptible display screen to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 17 also contain the identified abstract ideas, further limiting them such as the steps of: 343001US (INT156-10001) continuously monitoring the controls in real-time (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); identifying in real-time a failure during execution of a control-related task (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generating an incident report in user-perceptible form (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and upon resolution of the incident, causing a restart of the control-related task at an audit control point associated with the failure (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element user- perceptible monitor user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claim 19 also contain the identified abstract ideas, further limiting them such as comprising the steps of. launching a GRC forms (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); accessing data corresponding to controls and rules to structure discrete ones of the rules into at least one corresponding control to create entries into a GRC form (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); validating operation of the entries with selected ones of the data objects (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); if the validation is successful, generating a corresponding connection adapters (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and linking the GRC form to a rules repository (Analyzing Information, an evaluation and judgement; a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with additional element user interface to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 5, 8, 10, 13, 16 and 18 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-19 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
6. Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 101, U.S.C. 112, and claim objections set forth in this Office action.

Subject Matter Overcoming Art of Record
7. The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…wherein the first set of subsystems is executable in the development environment, the first set of subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer; wherein the second set of subsystems is executable in the run-time environment and comprises a data integration server; wherein the third set of subsystems is executable in the management environment and comprises incident management, issue management, scheduling, monitoring, and security; 243001US (INT156-10001) a RESTful application programming interface generated by, and having user- selectable fields associated with, the first set of subsystems in the development environment…drag and drop at least one of the data source objects to be on-boarded into a first logical work space accessible from the RESTful application programming interface; select a predetermined connection for the dropped source object from a plurality of the connections determined by the connection adapters; generate a source qualifier and default select query for the dropped source object; develop and validate the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformations…”

The most closely applicable prior art of record is referred to as Gill et al. (United States Patent Application Publication No. 2012/0216243) 

Gill et al. describe providing complete solutions for role-based, rules-driven active policy enforcement which addresses blended risk assessment and security across logical systems, IT applications, databases, physical systems, and operational systems in the context of threat and fraud detection.

While Gill et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Gill et al. provides complete solutions for role-based, rules-driven active policy enforcement which addresses blended risk assessment and security across logical systems, IT applications, databases, physical systems, and operational systems in the context of threat and fraud detection Gill et al. fails to further assess subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer with a RESTful application programming interface and developing and validating the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformation.

The second reference to Gill et al. (United States Patent Application Publication No. 2011/0126111) provides complete solutions for role-based, rules-driven access enforcement which addresses blended risk assessment and security across logical systems, IT applications, databases, and physical systems from a single analytic dashboard, with auto-remediation capabilities. However, solutions for role-based, rules-driven access enforcement which addresses blended risk assessment is not directed to assess subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer with a RESTful application programming interface and developing and validating the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformation.

The third reference to Yanamandra et al. (United States Patent Application Publication No. 2020/0117757) provides an ecosystem monitoring solution provides novel features including a dashboard service, a dashboard notifier where the dashboard service can continuously aggregate, through the dashboard notifier and optionally dashboard agents. However, an ecosystem monitoring solution provides novel features including a dashboard service and a dashboard notifier is not directed to assess subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer with a RESTful application programming interface and developing and validating the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformation.

The fourth reference to Balasubramanian (United States Patent Application Publication No. 2015/0220857) provides business entities having multiple location with a list of modules consisting of a dashboard module, a task management module, an audit management module, a training module, and a collaboration module. However, business entities having multiple location with a list of modules is not directed to assess subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer with a RESTful application programming interface and developing and validating the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformation.

	Accordingly Gill et al., Gill et al., Yanamandra et al., and Balasubramanian fail to teach or otherwise render obvious “…wherein the first set of subsystems is executable in the development environment, the first set of subsystems comprising a data on-boarder, connection adapters, GRC forms, and a control designer; wherein the second set of subsystems is executable in the run-time environment and comprises a data integration server; wherein the third set of subsystems is executable in the management environment and comprises incident management, issue management, scheduling, monitoring, and security; 243001US (INT156-10001) a RESTful application programming interface generated by, and having user- selectable fields associated with, the first set of subsystems in the development environment…drag and drop at least one of the data source objects to be on-boarded into a first logical work space accessible from the RESTful application programming interface; select a predetermined connection for the dropped source object from a plurality of the connections determined by the connection adapters; generate a source qualifier and default select query for the dropped source object; develop and validate the data flow mappings using transformation objects selected from the group consisting of Joiner, Filter, Lookup, Router, Cache, Expression, and JAVA/Scala/Python/R transformations…” as required by claims 1-19.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210287177 A1
AUTOMATIC MONITORING AND REPORTING SYSTEM
MUSIALEK; Paul Tobin et al.
US 20200218539 A1
INSTRUCTION PREFETCH BASED ON THREAD DISPATCH COMMANDS
VALERIO; JAMES et al.
US 20200117757 A1
REAL-TIME MONITORING AND REPORTING SYSTEMS AND METHODS FOR INFORMATION ACCESS PLATFORM
Yanamandra; Sangeetha et al.
US 20150220857 A1
STORE SERVICE WORKBENCH
Balasubramanian; Ashok
US 20120224057 A1
SITUATIONAL INTELLIGENCE
GILL; Jasvir Singh et al.
US 20120216243 A1
ACTIVE POLICY ENFORCEMENT
GILL; Jasvir Singh et al.
US 20110126111 A1
Method And Apparatus For Risk Visualization and Remediation
GILL; Jasvir Singh et al.
US 20110093471 A1
LEGAL COMPLIANCE, ELECTRONIC DISCOVERY AND ELECTRONIC DOCUMENT HANDLING OF ONLINE AND OFFLINE COPIES OF DATA
Brockway; Brian et al.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	8/17/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683